Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1,3-8,10-13,15-23 and 25-26 (renumbered as claims 1-22) are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Spivack et al. (US 20210074068 A1) discloses a system, comprising: at least one database (a centralized or distributed database, paras. 0129, 0311, 0325, 0334); and at least one computing device (e.g., any of one or more of, client device 102 of FIG. 1, client device 402 of FIG. 4A or server 100 of FIG. 1, server 300 of FIG. 3A, para. 0035) in communication with the at least one database, the at least one computing device configured to perform operations comprising: storing, in the at least one database, content associated with an object, the content being received from a first plurality of user devices, the first plurality of user devices providing information indicative of an association between the first plurality of user devices and the object (captured and crowdsourced data from users of the augmented reality environment; virtual billboard is then depicted substantially within the plane, in process 810. In addition, content associated with the virtual billboard is depicted, in process 812. User replies to the content associated with the virtual billboard are depicted, in process 814 para. 0321); receiving, from a second plurality of user devices, information indicating that the second plurality of user devices are proximate to the object (video can autoplay when a user is
in proximity of a client 102 is in proximity of a 2D or 3D object or it can loop, para. 0084); and sending, to the second plurality of user devices, the content associated with the object (video can autoplay or loop, para. 0084) and information indicative of a location of the content relative to the object for display of the content by the second plurality of user devices as an overlay on a camera view of the object by each of the second plurality of user devices (scenes or images of the physical world is depicted with a virtual world that appears to a human user, as being superimposed or overlaid of the physical world, para. 0095. Views (e.g., live views or recorded views) of AR activity in the AR environment can for example, be projected or overlaid at a physical place into the real world environment so that users who are in the physical place can access the AR activity there as if through a window or via a hologram (e.g., as illustrated in the example of FIG. 2B), para. 0225.).
However, the closest prior art of record, namely, Spivack et al. does not disclose “storing, in the at least one database, additional content associated with the object, the additional content being received from the second plurality of user devices, the second plurality of user devices providing information indicative of an association between the additional content and at least one of the object or the content associated with the object." (in combination with the other claimed limitations and/or features), as claimed in independent claim 1. 
Dependent claims 3-7 (renumbered as claims 2-6) are allowable as they depend from an allowable base independent claim 1.
Independent claims 8 (renumbered as claim 7), 13 (renumbered as claim 11) and 20 (renumbered as claim 17) are citing the same or similar subject matter and are also allowed.
Dependent claims 10-12 (renumbered as claims 8-10) are allowable as they depend from an allowable base independent claim 8.
Dependent claims 15-19 (renumbered as claims 12-16) are allowable as they depend from an allowable base independent claim 13.
Dependent claims 21-23, 25 and 26 (renumbered as claims 18-22) are allowable as they depend from an allowable base independent claim 20 (renumbered as claim 17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/            Primary Examiner, Art Unit 2677